PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Hayami et al. 
Application No. 16/856,138
Filed: 23 Apr 2020
For: RUBBER COMPOSITION AND PNEUMATIC TIRE
:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.55(f), filed January 19, 2022, to accept a certified copy of a foreign application.

The petition is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 USC 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition lacks item (2) above.  The instant petition merely includes a statement that an inadvertent error occurred.  In this regard, a showing requires more than a mere statement that a delay was unintentional or that a good and sufficient cause exists.  The showing required by 37 CFR 1.55(f) entails at least a brief explanation as to the good and sufficient cause for the delay.  Therefore, the present petition cannot be granted at this time.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  
	


/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)